DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gharib US 6580503 B2.
Regarding claim 1, 9 Gharib teaches

a particle sensor assembly ( see figure 1) comprising:
at least one light source configured to transmit a light beam into an external
interrogation air region (optical source 100);
a set of receive optics configured to provide at least one receive channel, the
receive optics configured to collect a scattered portion of the transmitted light
beam from at least one particle in the interrogation air region (lens 130;
see column 3, lines 7-13);and
an optical detector in communication with the at least one receive channel and
configured to receive the collected scattered portion of the transmitted light
beam, the optical detector operative to measure a signal intensity as a function
of time from the scattered portion, the signal intensity indicating a particle size
and a signal duration indicating motion of the at least one particle through the
interrogation air region (receiver 135; see column 3, lines
14-41);and
a processor in communication with the optical detector (processor
140 ) , the processor operative to:
determine a transit time of the at least one particle through the interrogation air
region based on the signal duration (see column 3, lines 34-41);
and
compute an airspeed based on parameters comprising the transit time and a
size of the light beam (see column 3, lines 34-41).

- claim 2, 10: see D1 ( optical source 10 0 may be a semiconductor
laser).
- claim 3, 11: see D1 (figure 1). It is noted that a transceiver is interpreted as a
system comprising a transmitter as well as a receiver.
             - claim 5, 13: see D1 (column 3, lines 34-41)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib in view of  Kaye US 2016/305872 A1.
Regarding claim 4, 12 Gharib does not teach but Kaye teaches 
- claims 4, 12: wherein the processor is further operative to: determine a size of the at least one particle based on the signal intensity; and compute an airspeed based on parameters comprising the transit time, the size of the at least one particle, and the size of the light beam (paragraph [ 0050]) .
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Gharib with teaching by Kaye in order to accurately calculate the velocity of the particles.[0048]

Claim 7, 8, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib in view of Hays US 20060262324 A1. 
Regarding claims 7, 14  Gharib does not teach but Hays teaches
7, 14 wherein the vehicle is an aircraft.[0144]
8, 15 wherein the processor is further operative to send the airspeed to an avionics unit onboard the aircraft.[0144]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Gharib with teaching by Hays in order to provide relative velocity speed of the aircraft.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib in view of Randolph US 20140046510 A1.
Regarding claim 16 Gharib does not teach but Randolph teaches
16. The method of claim 9, wherein a particle by particle estimated airspeed is averaged over a time frame to generate an average estimated airspeed.[0013]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Gharib with teaching by Randolph in order to make sure that the average true speed is within specified range [0057].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645